        Case 1:19-cr-00521-PKC Document 33 Filed 02/03/20 Page 1 of 3




                                                    February 3, 2020


VIA ECF

Honorable P. Kevin Castel
United States District Judge
Southern District of New York
United States Courthouse
500 Pearl Street
New York, New York 10007

      Re:    United States v. Peter Bright
             19 Cr. 521 (PKC)

Dear Judge Castel:

      As counsel to Mr. Peter Bright, I write to respectfully request that the Court
endorse the enclosed Orders.

      The first Order authorizes defense counsel’s use of laptops for the duration of
Mr. Bright’s trial, which is scheduled to begin on February 10, 2020. The second
Order directs the Bureau of Prisons, Metropolitan Correction Center – New York, and
the United States Marshals Service to accept certain clothing for Mr. Bright, Register
Number 76309-054, to wear throughout the duration of his trial.

      Thank you for your consideration of this request.

                                                    Respectfully submitted,

                                                    /s/
                                                    Amy Gallicchio
                                                    Assistant Federal Defender
                                                    212-417-8728


cc: All counsel (via ECF)
             Case 1:19-cr-00521-PKC Document 33 Filed 02/03/20 Page 2 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                               x

IN THE MATTER OF AN APPLICATION
TO BRING PERSONAL ELECTRONIC DEVICE(S)
OR GENERAL PURPOSE COMPUTING DEVICE(S)
INTO THE COURTHOUSES OF THE
SOUTHERN DISTRICT OF NEW YORK
FOR USE IN A PROCEEDING OR TRIAL
                                                               x

           The following Order is subject to the definitions, obligations and restrictions imposed
pursuant to Standing Order M10-468, as Revised. Upon submission of written application to
this Court, it is hereby
           ORDERED that the following attorney(s) are authorized to bring the Personal Electronic
Device(s) and/or the General Purpose Computing Device(s) (collectively, "Devices") listed below
into the Courthouse for use in a proceeding or trial in the action
captioned UNITED STATES V. PETER BRIGHT
                                                                                     , No. 19 Cr. 521 (PKC)
The date(s) for which such authorization is provided is (are) February 10, 2020 until end of trial.

  Attorney                                              Device(s)

  1. Amy Gallicchio and Zawadi Baharanyi, Esqs.
                                                        Laptop computers, Connector cables


  2. John Lee and                                        Laptop computers, Connector cables
                  Jason Fischer, Litigation Support


  3.                                                     Laptop computers, Connector cables
        Alondra Reyes, Paralegal

                                        (Attach Extra Sheet If Needed)

         The attorney(s) identified in this Order must present a copy of this Order when entering
the Courthouse. Bringing any authorized Device(s) into the Courthouse or its Environs
constitutes a certification by the attorney that he or she will comply in all respects with the
restrictions and obligations set forth in Standing Order M10-468, as Revised.

                      SO ORDERED:

Dated:


                                                                    United States Judge


R evised: February 26, 2014
             Case 1:19-cr-00521-PKC Document 33 Filed 02/03/20 Page 3 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x

UNITED STATES OF AMERICA                                     :

                  - v. -                                     :       19 Cr. 521 (PKC)

PETER BRIGHT,                                                :

                           Defendant.                         :
--------------------------------------------------------------x

        Upon the request of defendant Peter Bright, by his counsel Amy Gallicchio, Esq.,

and with good cause shown it is hereby

        ORDERED that the Bureau of Prisons, the Metropolitan Correctional Center –

New York, and the United States Marshals Service accept the following clothing for Mr.

Bright, Register Number 76309-054, to wear for appearances at his trial commencing on

February 10, 2020 and continuing thereafter:

        1.   Two pairs of black slacks;
        2.   Three button-down shirts;
        3.   Five pairs of socks;
        4.   One pair of shoes;
        5.   One belt;
        6.   Five pairs of underwear;
        7.   Five white undershirts;
        8.   One suit jacket.


Dated: New York, New York
       February 3, 2020

                                                      SO ORDERED:

                                                      ____________________________________
                                                      HONORABLE P. KEVIN CASTEL
                                                      United States District Judge


                                                        1
